Citation Nr: 0331292	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  93-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by an annoying itching over the back.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by difficulty breathing.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by a feeling of losing consciousness.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by loss of appetite.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by blurred vision.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by difficulty hearing.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by loss of muscle control/fatigue.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by bleeding gums.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by facial muscle twitching.

10.  Entitlement to service connection for an undiagnosed 
illness manifested by soreness in the throat.

11.  Entitlement to service connection for an undiagnosed 
illness manifested by long-term and short-term memory loss.

12.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from February 1987 to 
April 1991, including a tour in Southwest Asia from October 
1990 to April 1991.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).



The Board issued a decision in May 1999 denying a claim for 
an increased rating for post-traumatic vascular headaches.  
Additionally, the Board remanded the numerous claims now at 
issue.  And the veteran subsequently perfected his appeal 
concerning these claims.  38 C.F.R. § 20.200 (2003).

When perfecting his appeal in May 1999 (by submitting a 
timely VA Form 9), the veteran requested a hearing before the 
Board in Washington, D.C.  The Board scheduled his hearing 
for June 2003, but he failed to report for it.  He has not 
contacted the Board to explain his absence or to request that 
his hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2003).

The veteran had been represented during much of his appeal by 
AMVETS.  However, by memorandum dated in January 2003, that 
organization requested that its power of attorney on behalf 
of the veteran be revoked.  So he is now unrepresented in 
this appeal.  


REMAND

The veteran contends, in part, that he is entitled to service 
connection for long-term and short-term memory loss and for 
insomnia as manifestations of chronic disabilities resulting 
from undiagnosed illnesses.  A review of the record on appeal 
shows that he complained of memory impairment and insomnia 
during a VA general medical examination in April 1992, and a 
diagnosis of insomnia was rendered.  A complaint of insomnia 
was later recorded at a VA clinic in August 1992; most 
recently, a complaint of difficulty sleeping was recorded in 
the July 2000 report of a VA psychological examination.  
There is no medical opinion in the record, however, about the 
etiology of the veteran's claimed insomnia.  Moreover, the 
July 2000 VA psychological testing indicated he had cognitive 
deficits, in particular, memory loss.  The psychologist 
pointed out that the cause of the veteran's cognitive 
deficits could not be delineated in view of his incomplete 
medical history.  As with insomnia, there is no medical 
opinion in the record about the etiology of his long-term and 
short-term memory loss.  So medical opinions are needed 
concerning the cause of these conditions-especially insofar 
as whether they are attributable to known clinical diagnoses 
or, instead, are manifestations of undiagnosed illnesses 
related to service in the Persian Gulf War.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Further, a review of the record discloses that VA's 
discussion of the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) was deficient.  
The veteran was not adequately informed of what specific 
evidence VA would obtain on his behalf and what specific 
evidence he was ultimately responsible for obtaining, 
himself.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The October 2002 Supplemental Statement of the Case (SSOC) 
references the now invalidated 30-day response time provided 
in § 3.159(b)(1).  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
short- or long-term memory loss or for 
insomnia.  Obtain all indicated records 
of evaluation and treatment.

2.  Following completion of the above 
development, schedule VA psychiatric and 
neurological examinations to obtain 
medical opinions concerning the etiology 
of the veteran's reported short-term and 
long-term memory loss and insomnia-
especially insofar as whether these 
conditions, if still present, are 
attributable to known clinical diagnoses 
or, instead, are manifestations of 
undiagnosed illnesses related to service 
in the Persian Gulf War.  The claims 
folder, including a copy of this REMAND, 
must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that all questions asked below 
be answered so the Board has all 
information necessary to adjudicate the 
pending claims.  



After reviewing the claims file, each 
examiner should provide a medical opinion 
responding to the following:

(a)  The examiners should note and detail 
the veteran's reported symptoms relating 
to short-term and long-term memory loss 
and to insomnia.  

(b)  The examiners should determine if 
there are any objective medical 
indications that the veteran is 
experiencing these reported symptoms. 

(c)  If there are objective indications 
the veteran is experiencing symptoms of 
short-term and long-term memory loss 
and/or insomnia, the examiners should 
state whether these symptoms are 
manifestations of known clinical 
diagnoses or were caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Persian Gulf War or 
are the result of his abuse of alcohol or 
drugs.  If not, is it at least as likely 
as not these symptoms are manifestations 
of undiagnosed illnesses related to his 
service in the Persian Gulf War?

If an examiner is simply unable to 
respond without engaging in unwarranted 
speculation, please indicate this and 
explain why this is not possible.  But if 
a response is possible, please discuss 
the rationale for the opinion.  Also, if 
an examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons for that, as well.



3.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the claims in light 
of the additional medical opinions 
obtained and any other additional 
evidence submitted.  If benefits are not 
granted to his satisfaction, send the 
veteran an appropriate SSOC and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims  the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


